COOK, Judge
(dissenting):
As I indicated in my separate opinion in United States v. Banks, 7 M.J. 92 (C.M.A.1979), circumstances that may be insufficient to excuse delay in bringing an accused to trial because they do not qualify as “immediate steps ... to try him,” as required by Article 10, Uniform Code of Military Justice, 10 U.S.C. § 810, may, however, excuse delay by the convening authority in review of a conviction, under the rule propounded in Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974). Here, the Court of Military Review determined that, while the convening authority’s action was promulgated one day after the Dunlap grace period, it was nonetheless timely because the delay resulted from inadvertent miscalculation of the suspense date for the convening authority to act. Accordingly, I would affirm the decision of the Court of Military Review.